Citation Nr: 0104875	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-00 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The appellant is the spouse of a veteran who had active 
military service from April 1951 to January 1953.

This matter arises from a June 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


FINDINGS OF FACT

1.  During his lifetime, the veteran was service-connected 
for residuals of a gunshot wound to the abdomen, a gunshot 
wound to the bladder, and adhesions of the peritoneum; he was 
assigned a total rating due to individual unemployability at 
the time of his death.

2.  The veteran's death in April 1998 was due to advanced 
lung cancer.

3.  There is no competent medical evidence to show that the 
veteran's lung cancer was caused by cigarette smoking during 
service; nor is there evidence to show a nexus between lung 
cancer and service connected disabilities.


CONCLUSION OF LAW

1.  The veteran's lung cancer was neither incurred in nor 
aggravated by military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2000).
2.  The veteran's service connected disabilities did not 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312. (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate her claim, and there is no 
indication that there are any outstanding records pertinent 
to this appeal.  That is, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist her as mandated by current 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___, ___, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§  5102, 5103, 5103A).   

The appellant contends that her husband began smoking during 
service and continued smoking after service, and that he 
should have been presumptively service-connected for nicotine 
addiction.  She maintains that the veteran's death from lung 
cancer was associated with his cigarette smoking, and that 
service connection for the veteran's cause of death is 
warranted.   
 
In order to establish service connection for the cause of the 
veteran's death, there must be a disorder incurred in or 
aggravated by military service or presumed to be incurred in 
service, which either caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 1112; 38 C.F.R. §§ 3.309, 3.312.   
Further, when a veteran who has served for ninety days or 
more during a period of war, manifests, to a degree of 10 
percent or more within one year of separation from service, a 
specified chronic disease, that disease is presumed to have 
been incurred during service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309.   

With respect to disorders claimed related to tobacco use, 
direct service connection of a disability may be established 
if the evidence demonstrates that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service.  VAOPGCPREC 2-93.  See 38 U.S.C.A. § 
7104(c) (precedent opinions from VA's Office of General 
Counsel are binding on the Board).  That is, service 
connection may be established for any disability allegedly 
related to tobacco use, even if diagnosed after service, if 
the evidence demonstrates that the disability resulted from 
the in-service use of tobacco, considering the possible 
effect of smoking before or after service.  (Explanation of 
VAOPGCPREC 2-93 dated January 1993).  It is insufficient to 
show only that a veteran smoked in service and had a disease 
related to tobacco use. Id.    

The veteran's service medical records show no complaints or 
clinical findings with regard to a respiratory or lung 
disorder, and there is no reference to nicotine addiction, or 
to cigarette smoking whatsoever.  The records show that the 
veteran sustained a penetrating shell fragment wound to the 
abdomen, bladder, and small bowel in July 1952, with no major 
nerve or artery damage.  He also suffered a superficial 
penetrating wound to left forearm.  The veteran's January 
1953 separation examination reported noted residual scarring 
in the lower mid-abdomen from the shell fragment wound, but 
there was no other noted abnormality.  The examiner also 
referenced pulmonary and intestinal complaints that were 
"not significant."  The veteran was found qualified for 
return to active duty. 

A VA outpatient chest X-ray report in May 1953 was normal.  
VA hospital and outpatient records covering the period from 
April 1986 to February 1997 show that the veteran was 
diagnosed as having schizophrenia in 1967, suffered a 
myocardial infarction in May 1985, and was found to have a 
grade III B adenocarcinoma of the right upper lobe of the 
lung in 1993.  He was treated with radiation for the lung 
cancer as he was not a surgical candidate.  In September 
1995, the veteran was found to have a new left upper lobe 
mass, and a CT scan revealed a left lingular nodule that was 
determined to be a recurrence of the adenocarcinoma of the 
right upper lobe.  A VA examination report of February 1997, 
for service-connected shrapnel wound residuals, referenced 
adenocarcinoma of the lung without indication that it was 
related to service or smoking.  The veteran's death 
certificate reflected his death in April 1998 due to advanced 
lung cancer.

In considering the applicable law and applying such to the 
facts of this case, the Board finds that the preponderance of 
the evidence is against entitlement to service connection for 
the cause of the veteran's death.  Despite the appellant's 
assertions that the veteran's lung cancer was related to 
service, and caused by cigarette smoking that began during 
service, there is simply no competent medical evidence to 
support her allegation.  Indeed, the veteran's claim for 
service connection for lung cancer due to tobacco use was 
denied by the RO in May 1997 because there was no evidence to 
support his claim.  There was no medical opinion linking his 
lung cancer to smoking or service, and he failed to respond 
to the RO's February 1997 request for information regarding 
his claim of health related problems due to tobacco use.  
Moreover, he failed to appeal the RO's decision.  
In the instant case, the appellant was also informed of the 
necessity to provide evidence to substantiate her claim, and 
she has likewise failed to do so.  The United States Court of 
Appeals for Veterans Claims (Court), has clearly stated that 
the duty to assist is not a one way street, and if an 
appellant wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  See 
Hurd v. West, 13 Vet. App. 449, 452 (2000); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Here the appellant 
has presented bare assertions with no evidence or avenue for 
the RO to pursue to substantiate her claim.  Accordingly, the 
Board concludes that entitlement to service connection for 
the cause of the veteran's death from advanced lung cancer is 
not warranted.

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. §§ 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

